09/15/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 8, 2021

             JOHNNY LEE JENKINS v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                   No. 17-00858       Glenn Ivy Wright, Judge
                     ___________________________________

                           No. W2021-00032-CCA-R3-PC
                       ___________________________________


The Petitioner, Johnny Lee Jenkins, was convicted of voluntary manslaughter, attempted
voluntary manslaughter, and two counts of employing a firearm during the commission of
a dangerous felony. One of the counts of employing a firearm during the commission of a
dangerous felony was dismissed after the Petitioner filed a motion for new trial, and this
court reversed and vacated the voluntary manslaughter conviction on direct appeal and
remanded the case for entry of corrected judgments to reflect a conviction for reckless
homicide. On appeal, the Petitioner asserts that he received ineffective assistance of
counsel, specifically contending that trial counsel failed to argue the inclusion of lesser-
included offenses. Upon our review, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and J. ROSS DYER, JJ., joined.

Rosalind E. Brown, Memphis, Tennessee, for the Petitioner, Johnny Lee Jenkins.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Amy Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION

      A Shelby County grand jury indicted the Petitioner for second degree murder (Count
1), employing a firearm during the commission of a dangerous felony as related to Count
1 (Count 2), attempted second degree murder (Count 3), and employing a firearm during
the commission of a dangerous felony as related to Count 3 (Count 4). State v. Johnny
Jenkins, No. W2017-02222-CCA-R3-CD, 2019 WL 911151, at *1 (Tenn. Crim. App. Feb.
15, 2019), perm. app. denied (Tenn. June 20, 2019). The indictment stemmed from the
December 26, 2014 shooting death of Felisha Pitman. Id. While at a house party, the
Petitioner got into an altercation with Trenall Hughes, a guest at the party. Id. As the
altercation escalated, the Petitioner pulled a gun from his boot, “aiming the gun at []
Hughes, firing through a wall, and shooting [] Pitman in the head, resulting in her death.”
Id. Following a trial, the Petitioner was convicted of voluntary manslaughter for the death
of Pitman in Count 1 and employing a firearm during the commission of the same in Count
2. In Counts 3 and 4, the jury convicted the Petitioner of attempted voluntary manslaughter
and employing a firearm during the same for his actions against Hughes. The trial court
imposed an effective ten-year sentence for the four convictions. Id. at *4. The Defendant
filed a motion for new trial, resulting in the trial court dismissing Count 2. Id. On direct
appeal, this court affirmed the Defendant’s convictions in Counts 3 and 4 but vacated his
conviction in Count 1, instead imposing a conviction for the lesser-included offense of
reckless homicide. Id. at *10. This court also remanded the case for a sentencing hearing
for the reckless homicide conviction. Id. On November 5, 2019, the Petitioner filed a pro
se petition for post-conviction relief, which was amended by appointed counsel on August
26, 2020.

        Post-Conviction Hearing. At the October 15, 2020 post-conviction hearing, trial
counsel testified that he filed a motion for new trial but could not recall whether he had
argued it. Trial counsel affirmed that he requested the trial court to instruct the jury on
lesser-included offenses of second degree murder, but he did not remember if he had done
so for attempted second degree murder. Trial counsel remembered that the Defendant had
“fired [a gun] into a wall[,]” and his defense was that “he did not intend to take the life of
anyone else.” Trial counsel testified that he was “aware that felony reckless endangerment
could be a lesser[-]included offenses to second degree attempted murder[,]” but he did not
recall whether he had asked the trial court for jury instructions on reckless endangerment
or whether he had argued reckless endangerment in his motion for new trial.

        On cross-examination, trial counsel explained that it was his customary practice to
file “stock motions” in all of his cases, including the request for lesser-included offenses.
He clarified that just because he requested a lesser-included offense before trial did not
mean that it was appropriate for him to request the offense after the facts were adduced a
trial. He agreed that the distinction between misdemeanor reckless endangerment, the
lesser-included offense of attempted second degree murder, and felony reckless
endangerment was the use of a deadly weapon. Trial counsel testified that he had practiced
law for 43 years and had handled “hundreds” of “serious A and B felony trials[.]” He
agreed that this court had addressed the lesser-included misdemeanor reckless
endangerment issue on direct appeal.

                                            -2-
        On redirect examination, trial counsel testified that he did not recall whether he had
amended his motions for lesser-included offenses at the trial’s conclusion. On recross-
examination, trial counsel affirmed that he would not have objected to a previously
requested lesser-included offense being omitted from the jury instructions if the proof at
trial had not supported such an instruction.

        On December 14, 2020, the post-conviction court entered a written order denying
the Petitioner’s petition for post-conviction relief. In the order, the post-conviction court
found that trial counsel had not provided ineffective assistance by failing to argue for
misdemeanor reckless endangerment as a lesser-included offense of attempted second
degree murder and felony reckless endangerment as a lesser-included offense of second
degree murder. The post-conviction court explained that this court had already addressed
the misdemeanor reckless endangerment issue, again noting that the Defendant’s actions
did not constitute misdemeanor reckless endangerment because he had undisputedly fired
a firearm. The post-conviction court also noted that trial counsel could not have requested
felony reckless endangerment as a lesser-included offense of second degree murder
because it is not a lesser-included offense. The Petitioner filed a timely notice of appeal
on January 6, 2021.
                                        ANALYSIS

       On appeal, the Petitioner contends that trial counsel was ineffective for failing to
request reckless endangerment as a lesser-included offense of second degree murder1 and
failing to renew his objection to or include in his motion for new trial the omission of
misdemeanor reckless endangerment as a lesser-included offense of attempted second
degree murder. The State responds that the post-conviction court properly determined that
the Petitioner was not entitled to relief on his claims of ineffective assistance of counsel.
We agree with the State.

       A claim for post-conviction relief based on alleged ineffective assistance of counsel
presents a mixed question of law and fact. Mobley v. State, 397 S.W.3d 70, 80 (Tenn.
2013) (citing Calvert v. State, 342 S.W.3d 477, 485 (Tenn. 2011)). This court reviews “a
post-conviction court’s conclusions of law, decisions involving mixed questions of law and
1
  Based on his appellate brief, it is unclear whether the Petitioner intended to argue that trial counsel should
have requested misdemeanor reckless endangerment or felony reckless endangerment as a lesser-included
offense of second degree murder. With respect to Count 1, the Petitioner only argues that “[r]eckless
endangerment was an option available to be charged for Count 1[,] and trial counsel could have sought to
have it as an instruction for the jury.” Because the Petitioner’s brief cites TPI 7.05(a), stating that “[l]essors
[of second degree murder] may or may not include . . . Reckless Endangerment (A. misd.),” and State v.
Lia Bonds, W2006-019430-CCA-R3-CD, 2007 WL 3254711, at *1 (Tenn. Crim. App. Nov. 2, 2007), perm.
app. denied (Tenn. Apr. 14, 2008), for the supposition that misdemeanor reckless endangerment is a lesser-
included offense of second degree murder, we address the argument that trial counsel should have requested
misdemeanor reckless endangerment as a lesser-included offense of second degree murder.
                                                      -3-
fact, and its application of law to its factual findings de novo without a presumption of
correctness.” Whitehead v. State, 402 S.W.3d 615, 621 (Tenn. 2013) (citing Felts v. State,
354 S.W.3d 266, 276 (Tenn. 2011); Calvert, 342 S.W.3d at 485). However, a post-
conviction court’s findings of fact are conclusive on appeal unless the evidence in the
record preponderates against them. Calvert, 342 S.W.3d at 485 (citing Grindstaff, 297
S.W.3d at 216; State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999)). “Accordingly, appellate
courts are not free to re-weigh or re-evaluate the evidence, nor are they free to substitute
their own inferences for those drawn by the post-conviction court.” Whitehead, 402
S.W.3d at 621 (citing State v. Honeycutt, 54 S.W.3d 762, 766 (Tenn. 2001)). “As a general
matter, appellate courts must defer to a post-conviction court’s findings with regard to
witness credibility, the weight and value of witness testimony, and the resolution of factual
issues presented by the evidence.” Id. (citing Momon v. State, 18 S.W.3d 152, 156 (Tenn.
1999)).

       The right to effective assistance of counsel is protected by the United States
Constitution and the Tennessee Constitution. U.S. Const. amend. VI; Tenn. Const. art. I, §
9. In order to prevail on an ineffective assistance of counsel claim, the petitioner must
establish that (1) his lawyer’s performance was deficient and (2) the deficient performance
prejudiced the defense. Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996); Strickland v.
Washington, 466 U.S. 668, 687 (1984). A petitioner successfully demonstrates deficient
performance when the petitioner establishes that his attorney’s conduct fell “below an
objective standard of reasonableness under prevailing professional norms.” Goad, 938
S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936
(Tenn. 1975)). “Because a petitioner must establish both prongs of the test, a failure to
prove either deficiency or prejudice provides a sufficient basis to deny relief on the
ineffective assistance claim.” Goad, 938 S.W.2d at 370.

        In assessing an attorney’s performance, we “must be highly deferential and should
indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Burns, 6 S.W.3d at 462 (citing Strickland, 466 U.S.
at 689). In addition, we must avoid the “distorting effects of hindsight” and must “judge
the reasonableness of counsel’s challenged conduct on the facts of the particular case,
viewed as of the time of counsel’s conduct.” Strickland, 466 U.S. 689-90. “No particular
set of detailed rules for counsel’s conduct can satisfactorily take account of the variety of
circumstances faced by defense counsel or the range of legitimate decisions regarding how
best to represent a criminal defendant.” Id. at 688-89. However, “‘deference to matters of
strategy and tactical choices applies only if the choices are informed ones based upon
adequate preparation.’” House v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (quoting Goad,
938 S.W.2d at 369).



                                            -4-
        While this court previously analyzed this issue based on a plain error analysis on
direct appeal, we are charged with determining whether trial counsel’s failure to object to
the trial court’s decision to omit the misdemeanor reckless endangerment instruction and
failure to request the misdemeanor reckless endangerment instruction as a lesser-included
offense of second degree murder constituted ineffective assistance of counsel. See Aldrick
D. Lillard v. State, No. M2011-01380-CCA-R3-PC, 2012 WL 4479275, at *13 (Tenn.
Crim. App. Sept. 27, 2012). Following the evidentiary hearing, the post-conviction court
denied post-conviction relief. As we will explain, the record supports the post-conviction
court’s denial of relief in this case.

        We note that “‘when determining whether an erroneous failure to instruct on a
lesser-included offense requires reversal, . . . the proper inquiry for an appellate court is
whether the error is harmless beyond a reasonable doubt.’” State v. Davis, 266 S.W.3d
896, 903 (Tenn. 2008) (quoting State v. Ely, 48 S.W.3d 710, 727 (Tenn. 2001)). This court
has recognized two approaches for deciding whether a trial court’s failure to charge a
lesser-included offense is harmless error, and these two approaches guide us in determining
whether the Petitioner was prejudiced by trial counsel’s failure to request a lesser included
offense. The first approach, which is inapplicable to this case, states that a Petitioner would
be unable to prove that he was prejudiced by trial counsel’s failure to request a lesser
included offense if the jury considered and rejected an “intermediate” or “buffer” offense
between the offense the Petitioner argues should have been charged and the charge of
which he was convicted:

       The first approach is implicated where the trial court instructs the jury as to
       the charged offense as well as other lesser-included offenses thereof but does
       not instruct the jury regarding all of the lesser-included offenses supported
       by the evidence. When the jury convicts the defendant of the greater charged
       offense rather than the lesser-included offense or offenses, the jury
       necessarily rejects all of the other lesser offenses. State v. Locke, 90 S.W.3d
       at 672; State v. Allen, 69 S.W.3d at 191; State v. Williams, 977 S.W.2d 101,
       106 (Tenn. 1998). Where one of the charged but rejected lesser-included
       offenses is an intermediate or buffer offense standing between the errantly
       omitted lesser-included offense and the offense for which the defendant was
       convicted, the charging error is shown to be harmless beyond a reasonable
       doubt. State v. Locke, 90 S.W.3d at 675; State v. Allen, 69 S.W.3d at 190.

State v. Banks, 271 S.W.3d 90, 126 (Tenn. 2008); accord Allen, 69 S.W.3d at 189; State
v. Williams, 977 S.W.2d 101, 106 (Tenn. 1998); Ydale Banks v. State, No. W2010-01610-
CCA-R3-PC, 2012 WL 1067201, at *13 (Tenn. Crim. App. Mar. 27, 2012). Because the
Petitioner was indicted for second degree murder and attempted second degree murder and

                                             -5-
convicted of the lesser-included offenses of voluntary manslaughter and attempted
voluntary manslaughter, this approach is inapplicable to the instant case.

       The second approach, which is applicable to this case, “requires the reviewing court
to consider the evidence and then to decide ‘whether a reasonable jury would have
convicted the defendant of the lesser-included offense instead of the charged offense.’”
Banks, 271 S.W.3d at 126 (quoting State v. Richmond, 90 S.W.3d 648, 662 (Tenn. 2002)).
Under this view, the failure of a court to charge the lesser-included offense is harmless
beyond a reasonable doubt if “[i]f no reasonable jury would have convicted the defendant
of the uncharged lesser-included offense rather than the offense for which the defendant
was convicted.” Id. (citing State v. Locke, 90 S.W.3d 663, 675 (Tenn. 2002)).

        We have reviewed the record and conclude that the Petitioner has failed to
demonstrate deficient performance or prejudice based on trial counsel’s failure to request
lesser-included offenses. With respect to the misdemeanor reckless endangerment
instruction for attempted second degree murder, as noted by this court on direct appeal, the
Petitioner’s actions did not constitute misdemeanor reckless endangerment because the
Petitioner undisputedly fired a firearm. As this court noted on direct appeal, “Sufficient
evidence exists in the record to show the defendant used a gun during his crimes and to
support the jury’s finding of adequate provocation prior to the same. Accordingly, it is
unlikely the jury would have considered misdemeanor reckless endangerment as a viable
outcome.” Johnny Jenkins, 2019 WL 911151, at *9. Thus, trial counsel’s decision not to
renew his request for misdemeanor reckless endangerment as a less-included offense of
attempted second degree murder did not prejudice the Petitioner or demonstrate deficient
performance. Trial counsel testified that he made a strategic decision not to renew the
objection because the facts that were adduced at trial did not support a misdemeanor
reckless endangerment conviction. Nothing in the record suggests that had trial counsel
renewed his request, a reasonable jury would have convicted him of such. As noted, it was
undisputed that the Petitioner fired a firearm, thereby making misdemeanor reckless
endangerment an irrelevant instruction. With respect to requesting a misdemeanor reckless
endangerment instruction as a lesser-included offense of second degree murder, we again
conclude that any failure to request such an instruction was harmless. The evidence at trial
was undisputed that the victim’s death was a result of the Petitioner firing a firearm and
striking her in the head. Again, nothing in the record suggests that a reasonable jury would
have convicted the Petitioner of misdemeanor reckless endangerment given the facts that
were adduced at trial. The Petitioner is not entitled to relief.

                                     CONCLUSION

       Based upon the foregoing reasoning and analysis, we affirm the judgment of the
post-conviction court.
                                           -6-
 ____________________________________
 CAMILLE R. MCMULLEN, JUDGE




-7-